

Exhibit 10.5(B)
STANDARD FORM




BELLICUM PHARMACEUTICALS, INC.
STOCK OPTION GRANT NOTICE
(2019 EQUITY INCENTIVE PLAN)


Bellicum Pharmaceuticals, Inc. (the “Company”), pursuant to its 2019 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below. This option
is subject to all of the terms and conditions as set forth in this notice, in
the Option Agreement, the Plan and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined herein but defined in the Plan or the Option Agreement will
have the same definitions as in the Plan or the Option Agreement. If there is
any conflict between the terms in this notice and the Plan, the terms of the
Plan will control.


Optionholder:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Shares Subject to Option:
 
Exercise Price (Per Share):
 
Total Exercise Price:
 
Expiration Date:
 



Type of Grant:        o Incentive Stock Option     o Nonstatutory Stock Option
Exercise Schedule:    x Same as Vesting Schedule     o Early Exercise Permitted
Vesting Schedule:
[One-fourth (1/4th) of the shares vest one year after the later of the (i)
Vesting Commencement Date and (ii) Date of Grant; the balance of the shares vest
in a series of thirty-six (36) successive equal monthly installments measured
from the first anniversary of the Vesting Commencement Date, subject to
Optionholder’s Continuous Service as of each such date]

Payment:     By one or a combination of the following items (described in the
Option Agreement):
x     By cash, check, bank draft or money order payable to the Company
x    Pursuant to a Regulation T Program if the shares are publicly traded
x    By delivery of already-owned shares if the shares are publicly traded
x    If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement











--------------------------------------------------------------------------------




STANDARD FORM






Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan. Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of (i) options
previously granted and delivered to Optionholder, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
and (iii) any written employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein. By accepting this option, Optionholder consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
BELLICUM PHARMACEUTICALS, INC.
By:_________________________________________
Signature


Title:________________________________________
Date:________________________________________
OPTIONHOLDER:
____________________________________________
Signature




Date:________________________________________



ATTACHMENTS: Option Agreement, 2019 Equity Incentive Plan and Notice of Exercise









--------------------------------------------------------------------------------




STANDARD FORM


ATTACHMENT I


BELLICUM PHARMACEUTICALS, INC.
2019 EQUITY INCENTIVE PLAN
  
OPTION AGREEMENT
(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)


Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Bellicum Pharmaceuticals, Inc.(the “Company”) has granted you an
option under its 2019 Equity Incentive Plan (the “Plan”) to purchase the number
of shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. The option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”). If there is any conflict between the terms in this Option Agreement and
the Plan, the terms of the Plan will control. Capitalized terms not explicitly
defined in this Option Agreement or in the Grant Notice but defined in the Plan
will have the same definitions as in the Plan.
The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:
1.VESTING. Subject to the provisions contained herein, your option will vest as
provided in your Grant Notice. Vesting will cease upon the termination of your
Continuous Service.


2.    NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.
3.    EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant, even if
you have already been an employee for more than six (6) months. Consistent with
the provisions of the Worker Economic Opportunity Act, you may exercise your
option as to any vested portion prior to such six (6) month anniversary in the
case of (i) your death or disability, (ii) a Corporate Transaction in which your
option is not assumed, continued or substituted, (iii) a Change in Control or
(iv) your termination of Continuous Service on your “retirement” (as defined in
the Company’s benefit plans).
4.    EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates “Early Exercise Permitted”) and
subject to the provisions of your option, you may elect at any time that is both
(i) during the period of your Continuous Service and (ii) during the term of
your option, to exercise all or part of your option, including the unvested
portion of your option; provided, however, that:
a.    a partial exercise of your option will be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;
b.    any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise will be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;





--------------------------------------------------------------------------------




STANDARD FORM
c.    you will enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred; and
d.    if your option is an Incentive Stock Option, then, to the extent that the
aggregate Fair Market Value (determined at the Date of Grant) of the shares of
Common Stock with respect to which your option plus all other Incentive Stock
Options you hold are exercisable for the first time by you during any calendar
year (under all plans of the Company and its Affiliates) exceeds one hundred
thousand dollars ($100,000), your option(s) or portions thereof that exceed such
limit (according to the order in which they were granted) will be treated as
Nonstatutory Stock Options.
5.    METHOD OF PAYMENT. You must pay the full amount of the exercise price for
the shares you wish to exercise. You may pay the exercise price in cash or by
check, bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:
a.    Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise”,
“same day sale”, or “sell to cover”.
b.    Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.
c.    If this option is a Nonstatutory Stock Option, subject to the consent of
the Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise of your option by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price. You must pay any
remaining balance of the aggregate exercise price not satisfied by the “net
exercise” in cash or other permitted form of payment. Shares of Common Stock
will no longer be outstanding under your option and will not be exercisable
thereafter if those shares (i) are used to pay the exercise price pursuant to
the “net exercise,” (ii) are delivered to you as a result of such exercise, and
(iii) are withheld to satisfy your tax withholding obligations.
6.    WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.
7.    SECURITIES LAW COMPLIANCE. In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise





--------------------------------------------------------------------------------




STANDARD FORM
your option if the Company determines that such exercise would not be in
material compliance with such laws and regulations (including any restrictions
on exercise required for compliance with Treas. Reg. 1.401(k)-1(d)(3), if
applicable).
8.    TERM. You may not exercise your option before the Date of Grant or after
the expiration of the option’s term. The term of your option expires, subject to
the provisions of Section 5(h) of the Plan, upon the earliest of the following:
a.    immediately upon the termination of your Continuous Service for Cause;
b.    three (3) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three (3)
months after the termination of your Continuous Service; provided further, if
during any part of such three (3) month period, the sale of any Common Stock
received upon exercise of your option would violate the Company’s insider
trading policy, then your option will not expire until the earlier of the
Expiration Date or until it has been exercisable for an aggregate period of
three (3) months after the termination of your Continuous Service during which
the sale of the Common Stock received upon exercise of your option would not be
in violation of the Company’s insider trading policy. Notwithstanding the
foregoing, if (i) you are a Non-Exempt Employee, (ii) your Continuous Service
terminates within six (6) months after the Date of Grant, and (iii) you have
vested in a portion of your option at the time of your termination of Continuous
Service, your option will not expire until the earlier of (x) the later of (A)
the date that is seven (7) months after the Date of Grant, and (B) the date that
is three (3) months after the termination of your Continuous Service, and (y)
the Expiration Date;
c.    twelve (12) months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 8(d)) below;
d.    eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;
e.    the Expiration Date indicated in your Grant Notice; or
f.    the day before the tenth (10th) anniversary of the Date of Grant.
If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three (3) months after the date your employment with the Company or an
Affiliate terminates.





--------------------------------------------------------------------------------




STANDARD FORM
9.    EXERCISE.
a.    You may exercise the vested portion of your option (and the unvested
portion of your option if your Grant Notice so permits) during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.
b.    By exercising your option you agree that, as a condition to any exercise
of your option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company arising by reason of (i) the exercise of your option,
(ii) the lapse of any substantial risk of forfeiture to which the shares of
Common Stock are subject at the time of exercise, or (iii) the disposition of
shares of Common Stock acquired upon such exercise.
c.    If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the Date of Grant
or within one (1) year after such shares of Common Stock are transferred upon
exercise of your option.
d.    By accepting your option you agree that you will not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any shares of Common Stock or other securities of the Company held by you, for a
period of one hundred eighty (180) days following the effective date of a
registration statement of the Company filed under the Securities Act or such
longer period as the underwriters or the Company will request to facilitate
compliance with FINRA Rule 2241 or NYSE Member Rule 472 or any successor or
similar rules or regulation (the “Lock-Up Period”); provided, however, that
nothing contained in this section will prevent the exercise of a repurchase
option, if any, in favor of the Company during the Lock-Up Period. You further
agree to execute and deliver such other agreements as may be reasonably
requested by the Company or the underwriters that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period.
You also agree that any transferee of any shares of Common Stock (or other
securities) of the Company held by you will be bound by this Section 9(d). The
underwriters of the Company’s stock are intended third party beneficiaries of
this Section 9(d) and will have the right, power and authority to enforce the
provisions hereof as though they were a party hereto.
10.    TRANSFERABILITY. Except as otherwise provided in this Section 10, your
option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.
a.    Certain Trusts. Upon receiving written permission from the Board or its
duly authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.





--------------------------------------------------------------------------------




STANDARD FORM
b.    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement. If this option is an Incentive Stock
Option, this option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer.
c.    Beneficiary Designation. Upon receiving written permission from the Board
or its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.
11.    OPTION NOT A SERVICE CONTRACT. Your option is not an employment or
service contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.
12.    WITHHOLDING OBLIGATIONS.
a.    At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.
b.    If this option is a Nonstatutory Stock Option, then upon your request and
subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the maximum amount of tax
required to be withheld by law (or such other amount as may be permitted while
still avoiding classification of your option as a liability for financial
accounting purposes). If the date of determination of any tax withholding
obligation is deferred to a date later than the date of exercise of your option,
share withholding pursuant to the preceding sentence shall not be permitted
unless you make a proper and timely election under Section 83(b) of the Code,
covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination





--------------------------------------------------------------------------------




STANDARD FORM
of such tax withholding obligation to the date of exercise of your option.
Notwithstanding the filing of such election, shares of Common Stock shall be
withheld solely from fully vested shares of Common Stock determined as of the
date of exercise of your option that are otherwise issuable to you upon such
exercise. Any adverse consequences to you arising in connection with such share
withholding procedure shall be your sole responsibility.
c.    You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company will have no obligation to issue a certificate for such shares of Common
Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.
13.    TAX CONSEQUENCES. You hereby agree that the Company does not have a duty
to design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.
14.    NOTICES. Any notices provided for in your option or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this option by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this
option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
15.    GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control. In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd-Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any compensation recovery policy
otherwise required by applicable law and any recoupment or clawback policy
adopted by the Company (whether or not required by applicable law).
16.    OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.
17.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this option will not
be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan





--------------------------------------------------------------------------------




STANDARD FORM
sponsored by the Company or any Affiliate, except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any of the Company’s or any Affiliate’s employee benefit plans.
18.    VOTING RIGHTS. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this option until such shares are issued to you. Upon such issuance, you will
obtain full voting and other rights as a stockholder of the Company. Nothing
contained in this option, and no action taken pursuant to its provisions, will
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.
19.    SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.
20.    MISCELLANEOUS.
a.    The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
b.    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.
c.    You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.
d.    This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
e.    All obligations of the Company under the Plan and this Option Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
*    *    *


This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.









--------------------------------------------------------------------------------






STANDARD FORM




ATTACHMENT II
2019 EQUITY INCENTIVE PLAN













--------------------------------------------------------------------------------




STANDARD FORM




ATTACHMENT III
NOTICE OF EXERCISE
Bellicum Pharmaceuticals, Inc.
Life Sciences Plaza
2130 West Holcombe Boulevard, Suite 850
Houston, Texas 77030                        Date of Exercise: _______________


This constitutes notice to Bellicum Pharmaceuticals, Inc. (the “Company”) under
my stock option that I elect to purchase the below number of shares of Common
Stock of the Company (the “Shares”) for the price set forth below.
Type of option (check one):
Incentive o
Nonstatutory o
Stock option dated:
_______________
_______________
Number of Shares as
to which option is
exercised:
_______________
_______________
Certificates to be
issued in name of:
_______________
_______________
Total exercise price:
$______________
$______________
Cash payment delivered
herewith:
$______________
$______________
[Value of ________ Shares delivered herewith:
$______________
$______________]
[Value of ________ Shares pursuant to net exercise:
$______________
$______________]
[Regulation T Program (cashless exercise):
$______________
$______________]



















1 Shares must meet the public trading requirements set forth in the option.
Shares must be valued in accordance with the terms of the option being
exercised, and must be owned free and clear of any liens, claims, encumbrances
or security interests. Certificates must be endorsed or accompanied by an
executed assignment separate from certificate.
2 The option must be a Nonstatutory Stock Option, and Bellicum Pharmaceuticals,
Inc. must have established net exercise procedures at the time of exercise, in
order to utilize this payment method.
3 Shares must meet the public trading requirements set forth in the option.









--------------------------------------------------------------------------------




STANDARD FORM




By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Bellicum Pharmaceuticals, Inc. 2019 Equity
Incentive Plan, (ii) to provide for the payment by me to you (in the manner
designated by you) of your withholding obligation, if any, relating to the
exercise of this option, and (iii) if this exercise relates to an incentive
stock option, to notify you in writing within fifteen (15) days after the date
of any disposition of any of the Shares issued upon exercise of this option that
occurs within two (2) years after the date of grant of this option or within one
(1) year after such Shares are issued upon exercise of this option.


Very truly yours,




_________________________________________________ 







--------------------------------------------------------------------------------




NON-EMPLOYEE DIRECTOR FORM




BELLICUM PHARMACEUTICALS, INC.
STOCK OPTION GRANT NOTICE
(2019 EQUITY INCENTIVE PLAN)


Bellicum Pharmaceuticals, Inc. (the “Company”), pursuant to its 2019 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below. This option
is subject to all of the terms and conditions as set forth in this notice, in
the Option Agreement, the Plan and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined herein but defined in the Plan or the Option Agreement will
have the same definitions as in the Plan or the Option Agreement. If there is
any conflict between the terms in this notice and the Plan, the terms of the
Plan will control.


Optionholder:
 
Date of Grant:
 
Number of Shares Subject to Option:
 
Exercise Price (Per Share):
 
Total Exercise Price:
 
Expiration Date:
 



Type of Grant:        x Nonstatutory Stock Option
Exercise Schedule:    x Same as Vesting Schedule     
Vesting Schedule:
[For initial grants: The shares shall vest with respect to one-third of the
shares on the one-year anniversary of the Date of Grant, and with respect to the
remaining two-thirds of the shares in a series of twenty-four (24) successive
equal monthly installments over the two-year period following such one-year
anniversary of the Date of Grant, subject to Optionholder’s Continuous Service
as of each such date and the potential acceleration provisions set forth in
Section 9 of the Option Agreement] [For annual grants: The shares shall vest in
full on the one-year anniversary of the Date of Grant, subject to Optionholder’s
Continuous Service as of each such date and the potential acceleration
provisions set forth in Section 9 of the Option Agreement]

Payment:
By one or a combination of the following items (described in the Option
Agreement):

x    By cash, check, bank draft or money order payable to the Company
x    Pursuant to a Regulation T Program if the shares are publicly traded
x    By delivery of already-owned shares if the shares are publicly traded
x    Subject to the Company’s consent at the time of exercise, by a “net
exercise” arrangement













--------------------------------------------------------------------------------




NON-EMPLOYEE DIRECTOR FORM




Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan. Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of (i) options
previously granted and delivered to Optionholder, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
and (iii) any written employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein. By accepting this option, Optionholder consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
BELLICUM PHARMACEUTICALS, INC.


By:______________________________________
Signature


Title:_____________________________________


Date:_____________________________________
OPTIONHOLDER:


__________________________________________
Signature






Date:______________________________________



ATTACHMENTS: Option Agreement, 2019 Equity Incentive Plan and Notice of Exercise









--------------------------------------------------------------------------------




NON-EMPLOYEE DIRECTOR FORM






ATTACHMENT I
BELLICUM PHARMACEUTICALS, INC.
2019 EQUITY INCENTIVE PLAN


OPTION AGREEMENT
(NONSTATUTORY STOCK OPTION)


Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Bellicum Pharmaceuticals, Inc.(the “Company”) has granted you an
option under its 2019 Equity Incentive Plan (the “Plan”) to purchase the number
of shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. The option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”). If there is any conflict between the terms in this Option Agreement and
the Plan, the terms of the Plan will control. Capitalized terms not explicitly
defined in this Option Agreement or in the Grant Notice but defined in the Plan
will have the same definitions as in the Plan.
The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:
VESTING. Subject to the provisions contained herein, your option will vest as
provided in your Grant Notice. Vesting will cease upon the termination of your
Continuous Service.
NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.
METHOD OF PAYMENT. You must pay the full amount of the exercise price for the
shares you wish to exercise. You may pay the exercise price in cash or by check,
bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:
Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise”,
“same day sale”, or “sell to cover”.
Provided that at the time of exercise the Common Stock is publicly traded, by
delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.







--------------------------------------------------------------------------------




NON-EMPLOYEE DIRECTOR FORM


Subject to the consent of the Company at the time of exercise, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Common Stock issued upon exercise of your option by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price. You must pay any remaining balance of the aggregate exercise
price not satisfied by the “net exercise” in cash or other permitted form of
payment. Shares of Common Stock will no longer be outstanding under your option
and will not be exercisable thereafter if those shares (i) are used to pay the
exercise price pursuant to the “net exercise,” (ii) are delivered to you as a
result of such exercise, and (iii) are withheld to satisfy your tax withholding
obligations.
WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.
SECURITIES LAW COMPLIANCE. In no event may you exercise your option unless the
shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).
TERM. You may not exercise your option before the Date of Grant or after the
expiration of the option’s term. The term of your option expires, subject to the
provisions of Section 5(h) of the Plan, upon the earliest of the following:
immediately upon the termination of your Continuous Service for Cause;
twelve (12) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 6(d) below); provided, however, that if during any part of
such twelve (12) month period your option is not exercisable solely because of
the condition set forth in the section above relating to “Securities Law
Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of twelve (12)
months after the termination of your Continuous Service; provided further, if
during any part of such twelve (12) month period, the sale of any Common Stock
received upon exercise of your option would violate the Company’s insider
trading policy, then your option will not expire until the earlier of the
Expiration Date or until it has been exercisable for an aggregate period of
three (3) months after the termination of your Continuous Service during which
the sale of the Common Stock received upon exercise of your option would not be
in violation of the Company’s insider trading policy;
twelve (12) months after the termination of your Continuous Service due to your
Disability (except as otherwise provided in Section 6(d)) below;
eighteen (18) months after your death if you die either during your Continuous
Service or within three (3) months after your Continuous Service terminates for
any reason other than Cause;
the Expiration Date indicated in your Grant Notice; or
the day before the tenth (10th) anniversary of the Date of Grant.





--------------------------------------------------------------------------------




NON-EMPLOYEE DIRECTOR FORM


EXERCISE.
You may exercise the vested portion of your option during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.
By exercising your option you agree that, as a condition to any exercise of your
option, the Company may require you to enter into an arrangement providing for
the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.
By accepting your option you agree that you will not sell, dispose of, transfer,
make any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale, any
shares of Common Stock or other securities of the Company held by you, for a
period of one hundred eighty (180) days following the effective date of a
registration statement of the Company filed under the Securities Act or such
longer period as the underwriters or the Company will request to facilitate
compliance with FINRA Rule 2241 or NYSE Member Rule 472 or any successor or
similar rules or regulation (the “Lock-Up Period”); provided, however, that
nothing contained in this section will prevent the exercise of a repurchase
option, if any, in favor of the Company during the Lock-Up Period. You further
agree to execute and deliver such other agreements as may be reasonably
requested by the Company or the underwriters that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period. You also agree that any transferee of any shares of Common Stock (or
other securities) of the Company held by you will be bound by this Section 7(c).
The underwriters of the Company’s stock are intended third party beneficiaries
of this Section 7(c) and will have the right, power and authority to enforce the
provisions hereof as though they were a party hereto.
TRANSFERABILITY. Except as otherwise provided in this Section 8, your option is
not transferable, except by will or by the laws of descent and distribution, and
is exercisable during your life only by you.
Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.
Domestic Relations Orders. Upon receiving written permission from the Board or
its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this option with the Company prior





--------------------------------------------------------------------------------




NON-EMPLOYEE DIRECTOR FORM


to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement.
Beneficiary Designation. Upon receiving written permission from the Board or its
duly authorized designee, you may, by delivering written notice to the Company,
in a form approved by the Company and any broker designated by the Company to
handle option exercises, designate a third party who, on your death, will
thereafter be entitled to exercise this option and receive the Common Stock or
other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.
CHANGE IN CONTROL.
If a Change in Control occurs and as of immediately prior to the effective time
of such Change in Control your Continuous Service has not terminated, then, as
of the effective time of the Change in Control, the vesting and exercisability
of your option will be accelerated in full.
If any payment or benefit you would receive from the Company or otherwise in
connection with a Change in Control or other similar transaction (a “280G
Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then any such
280G Payment (a “Payment”) shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in a Payment is required pursuant to
the preceding sentence and the Reduced Amount is determined pursuant to clause
(x) of the preceding sentence, the reduction shall occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for you. If
more than one method of reduction will result in the same economic benefit, the
items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).
Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A of the Code that would not otherwise be subject to
taxes pursuant to Section 409A of the Code, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, shall be modified so as to avoid
the imposition of taxes pursuant to Section 409A of the Code as follows: (A) as
a first priority, the modification shall preserve to the greatest extent
possible, the greatest economic benefit for you as determined on an after-tax
basis; (B) as a second priority, Payments that are contingent on future events
(e.g., being terminated without cause), shall be reduced (or eliminated) before
Payments that are not contingent on future events; and (C) as a third priority,
Payments that are “deferred compensation” within the meaning of Section 409A of
the Code shall be reduced (or eliminated) before Payments that are not deferred
compensation within the meaning of Section 409A of the Code.
Unless you and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for





--------------------------------------------------------------------------------




NON-EMPLOYEE DIRECTOR FORM


general tax compliance purposes as of the day prior to the effective date of the
change of control transaction triggering the Payment shall perform the foregoing
calculations. If the accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the change
of control transaction, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder. The Company shall use commercially reasonable
efforts to cause the accounting firm engaged to make the determinations
hereunder to provide its calculations, together with detailed supporting
documentation, to you and the Company within fifteen (15) calendar days after
the date on which your right to a 280G Payment becomes reasonably likely to
occur (if requested at that time by you or the Company) or such other time as
requested by you or the Company.
If you receive a Payment for which the Reduced Amount was determined pursuant to
clause (x) of the first paragraph of this Section 9(b) and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, you shall promptly return to the Company a sufficient amount of the
Payment (after reduction pursuant to clause (x) of the first paragraph of this
Section 9(b) so that no portion of the remaining Payment is subject to the
Excise Tax. For the avoidance of doubt, if the Reduced Amount was determined
pursuant to clause (y) in the first paragraph of this Section 9(b), you shall
have no obligation to return any portion of the Payment pursuant to the
preceding sentence.
OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.
WITHHOLDING OBLIGATIONS.
At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.
Upon your request and subject to approval by the Company, and compliance with
any applicable legal conditions or restrictions, the Company may withhold from
fully vested shares of Common Stock otherwise issuable to you upon the exercise
of your option a number of whole shares of Common Stock having a Fair Market
Value, determined by the Company as of the date of exercise, not in excess of
the maximum amount of tax required to be withheld by law (or such other amount
as may be permitted while still avoiding classification of your option as a
liability for financial accounting purposes). If the date of determination of
any tax withholding obligation is deferred to a date later than the date of
exercise of your option, share withholding pursuant to the preceding sentence
shall not be permitted unless you make a proper and timely election under
Section 83(b) of the







--------------------------------------------------------------------------------




NON-EMPLOYEE DIRECTOR FORM


Code, covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of


your option. Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your option that are otherwise issuable to you upon
such exercise. Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.
You may not exercise your option unless the tax withholding obligations of the
Company and/or any Affiliate are satisfied. Accordingly, you may not be able to
exercise your option when desired even though your option is vested, and the
Company will have no obligation to issue a certificate for such shares of Common
Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.
TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.
NOTICES. Any notices provided for in your option or the Plan will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control. In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd-Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any compensation recovery policy
otherwise required by applicable law and any recoupment or clawback policy
adopted by the Company (whether or not required by applicable law).
OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.





--------------------------------------------------------------------------------




NON-EMPLOYEE DIRECTOR FORM


EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
VOTING RIGHTS. You will not have voting or any other rights as a stockholder of
the Company with respect to the shares to be issued pursuant to this option
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
this option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.
SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.
MISCELLANEOUS.
The rights and obligations of the Company under your option will be transferable
to any one or more persons or entities, and all covenants and agreements
hereunder will inure to the benefit of, and be enforceable by the Company’s
successors and assigns.
You agree upon request to execute any further documents or instruments necessary
or desirable in the sole determination of the Company to carry out the purposes
or intent of your option.
You acknowledge and agree that you have reviewed your option in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your option, and fully understand all provisions of your option.
This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
All obligations of the Company under the Plan and this Option Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.


*    *    *


This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.







--------------------------------------------------------------------------------




NON-EMPLOYEE DIRECTOR FORM




ATTACHMENT II
2019 EQUITY INCENTIVE PLAN











--------------------------------------------------------------------------------




NON-EMPLOYEE DIRECTOR FORM






ATTACHMENT III
NOTICE OF EXERCISE
Bellicum Pharmaceuticals, Inc.
2130 West Holcombe Boulevard, Suite 800
Houston, Texas 77030                    Date of Exercise: _______________


This constitutes notice to Bellicum Pharmaceuticals, Inc. (the “Company”) under
my stock option that I elect to purchase the below number of shares of Common
Stock of the Company (the “Shares”) for the price set forth below.
Type of option (check one):
Nonstatutory x
Stock option dated:
_______________
Number of Shares as
to which option is
exercised:
_______________
Certificates to be
issued in name of:
_______________
Total exercise price:
$______________
Cash payment delivered
herewith:
$______________
[Value of ________ Shares delivered herewith:
$______________]
[Value of ________ Shares pursuant to net exercise2:
$______________]
[Regulation T Program (cashless exercise3):
$______________]













1 Shares must meet the public trading requirements set forth in the option.
Shares must be valued in accordance with the terms of the option being
exercised, and must be owned free and clear of any liens, claims, encumbrances
or security interests. Certificates must be endorsed or accompanied by an
executed assignment separate from certificate.
2 Bellicum Pharmaceuticals, Inc. must have established net exercise procedures
at the time of exercise, in order to utilize this payment method.
3 Shares must meet the public trading requirements set forth in the option.





--------------------------------------------------------------------------------




NON-EMPLOYEE DIRECTOR FORM


By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Bellicum Pharmaceuticals, Inc. 2019 Equity
Incentive Plan and (ii) to provide for the payment by me to you (in the manner
designated by you) of your withholding obligation, if any, relating to the
exercise of this option.


Very truly yours,




_________________________________________________ 











--------------------------------------------------------------------------------




DOUBLE TRIGGER FORM




BELLICUM PHARMACEUTICALS, INC.
STOCK OPTION GRANT NOTICE
(2019 EQUITY INCENTIVE PLAN)


Bellicum Pharmaceuticals, Inc. (the “Company”), pursuant to its 2019 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below. This option
is subject to all of the terms and conditions as set forth in this notice, in
the Option Agreement, the Plan and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined herein but defined in the Plan or the Option Agreement will
have the same definitions as in the Plan or the Option Agreement. If there is
any conflict between the terms in this notice and the Plan, the terms of the
Plan will control.


Optionholder:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Shares Subject to Option:
 
Exercise Price (Per Share):
 
Total Exercise Price:
 
Expiration Date:
 



Type of Grant:        o Incentive Stock Option     o Nonstatutory Stock Option
Exercise Schedule:    x Same as Vesting Schedule     o Early Exercise Permitted
Vesting Schedule:
[One-fourth (1/4th) of the shares vest one year after the later of the (i)
Vesting Commencement Date and (ii) Date of Grant; the balance of the shares vest
in a series of thirty-six (36) successive equal monthly installments measured
from the first anniversary of the Vesting Commencement Date, subject to
Optionholder’s Continuous Service as of each such date     and the potential
acceleration provisions set forth in Section 11 of the Option Agreement]

Payment:     By one or a combination of the following items (described in the
Option Agreement):
x     By cash, check, bank draft or money order payable to the Company
x    Pursuant to a Regulation T Program if the shares are publicly traded
x    By delivery of already-owned shares if the shares are publicly traded
x    If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement











--------------------------------------------------------------------------------




DOUBLE TRIGGER FORM




Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan. Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of (i) options
previously granted and delivered to Optionholder, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
and (iii) any written employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein. By accepting this option, Optionholder consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
BELLICUM PHARMACEUTICALS, INC.


By:______________________________________
Signature


Title:_____________________________________


Date:_____________________________________
OPTIONHOLDER:


_________________________________________
Signature






Date:_____________________________________



ATTACHMENTS: Option Agreement, 2019 Equity Incentive Plan and Notice of Exercise









--------------------------------------------------------------------------------




DOUBLE TRIGGER FORM




ATTACHMENT I
BELLICUM PHARMACEUTICALS, INC.
2019 EQUITY INCENTIVE PLAN
  
OPTION AGREEMENT
(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)


Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Bellicum Pharmaceuticals, Inc.(the “Company”) has granted you an
option under its 2019 Equity Incentive Plan (the “Plan”) to purchase the number
of shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. The option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”). If there is any conflict between the terms in this Option Agreement and
the Plan, the terms of the Plan will control. Capitalized terms not explicitly
defined in this Option Agreement or in the Grant Notice but defined in the Plan
will have the same definitions as in the Plan.
The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:
1.    VESTING. Subject to the provisions contained herein, your option will vest
as provided in your Grant Notice. Vesting will cease upon the termination of
your Continuous Service.
2.    NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.
3.    EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant, even if
you have already been an employee for more than six (6) months. Consistent with
the provisions of the Worker Economic Opportunity Act, you may exercise your
option as to any vested portion prior to such six (6) month anniversary in the
case of (i) your death or disability, (ii) a Corporate Transaction in which your
option is not assumed, continued or substituted, (iii) a Change in Control or
(iv) your termination of Continuous Service on your “retirement” (as defined in
the Company’s benefit plans).
4.    EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates “Early Exercise Permitted”) and
subject to the provisions of your option, you may elect at any time that is both
(i) during the period of your Continuous Service and (ii) during the term of
your option, to exercise all or part of your option, including the unvested
portion of your option; provided, however, that:
a.    a partial exercise of your option will be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;







--------------------------------------------------------------------------------




DOUBLE TRIGGER FORM


b.    any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise will be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;
c.    you will enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred; and
d.    if your option is an Incentive Stock Option, then, to the extent that the
aggregate Fair Market Value (determined at the Date of Grant) of the shares of
Common Stock with respect to which your option plus all other Incentive Stock
Options you hold are exercisable for the first time by you during any calendar
year (under all plans of the Company and its Affiliates) exceeds one hundred
thousand dollars ($100,000), your option(s) or portions thereof that exceed such
limit (according to the order in which they were granted) will be treated as
Nonstatutory Stock Options.
5.    METHOD OF PAYMENT. You must pay the full amount of the exercise price for
the shares you wish to exercise. You may pay the exercise price in cash or by
check, bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:
a.    Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise”,
“same day sale”, or “sell to cover”.
b.    Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.
c.    If this option is a Nonstatutory Stock Option, subject to the consent of
the Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise of your option by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price. You must pay any
remaining balance of the aggregate exercise price not satisfied by the “net
exercise” in cash or other permitted form of payment. Shares of Common Stock
will no longer be outstanding under your option and will not be exercisable
thereafter if those shares (i) are used to pay the exercise price pursuant to
the “net exercise,” (ii) are delivered to you as a result of such exercise, and
(iii) are withheld to satisfy your tax withholding obligations.
6.    WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.





--------------------------------------------------------------------------------




DOUBLE TRIGGER FORM


7.    SECURITIES LAW COMPLIANCE. In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).
8.    TERM. You may not exercise your option before the Date of Grant or after
the expiration of the option’s term. The term of your option expires, subject to
the provisions of Section 5(h) of the Plan, upon the earliest of the following:
a.    immediately upon the termination of your Continuous Service for Cause;
b.    three (3) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three (3)
months after the termination of your Continuous Service; provided further, if
during any part of such three (3) month period, the sale of any Common Stock
received upon exercise of your option would violate the Company’s insider
trading policy, then your option will not expire until the earlier of the
Expiration Date or until it has been exercisable for an aggregate period of
three (3) months after the termination of your Continuous Service during which
the sale of the Common Stock received upon exercise of your option would not be
in violation of the Company’s insider trading policy. Notwithstanding the
foregoing, if (i) you are a Non-Exempt Employee, (ii) your Continuous Service
terminates within six (6) months after the Date of Grant, and (iii) you have
vested in a portion of your option at the time of your termination of Continuous
Service, your option will not expire until the earlier of (x) the later of (A)
the date that is seven (7) months after the Date of Grant, and (B) the date that
is three (3) months after the termination of your Continuous Service, and (y)
the Expiration Date;
c.    twelve (12) months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 8(d)) below;
d.    eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;
e.    the Expiration Date indicated in your Grant Notice; or
f.    the day before the tenth (10th) anniversary of the Date of Grant.
If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide





--------------------------------------------------------------------------------




DOUBLE TRIGGER FORM


services to the Company or an Affiliate as a Consultant or Director after your
employment terminates or if you otherwise exercise your option more than three
(3) months after the date your employment with the Company or an Affiliate
terminates.
9.    EXERCISE.
a.    You may exercise the vested portion of your option (and the unvested
portion of your option if your Grant Notice so permits) during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.
b.    By exercising your option you agree that, as a condition to any exercise
of your option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company arising by reason of (i) the exercise of your option,
(ii) the lapse of any substantial risk of forfeiture to which the shares of
Common Stock are subject at the time of exercise, or (iii) the disposition of
shares of Common Stock acquired upon such exercise.
c.    If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the Date of Grant
or within one (1) year after such shares of Common Stock are transferred upon
exercise of your option.
d.    By accepting your option you agree that you will not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any shares of Common Stock or other securities of the Company held by you, for a
period of one hundred eighty (180) days following the effective date of a
registration statement of the Company filed under the Securities Act or such
longer period as the underwriters or the Company will request to facilitate
compliance with FINRA Rule 2241 or NYSE Member Rule 472 or any successor or
similar rules or regulation (the “Lock-Up Period”); provided, however, that
nothing contained in this section will prevent the exercise of a repurchase
option, if any, in favor of the Company during the Lock-Up Period. You further
agree to execute and deliver such other agreements as may be reasonably
requested by the Company or the underwriters that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period.
You also agree that any transferee of any shares of Common Stock (or other
securities) of the Company held by you will be bound by this Section 9(d). The
underwriters of the Company’s stock are intended third party beneficiaries of
this Section 9(d) and will have the right, power and authority to enforce the
provisions hereof as though they were a party hereto.
10.    TRANSFERABILITY. Except as otherwise provided in this Section 10, your
option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.







--------------------------------------------------------------------------------




DOUBLE TRIGGER FORM


a.    Certain Trusts. Upon receiving written permission from the Board or its
duly authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.
b.    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement. If this option is an Incentive Stock
Option, this option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer.
c.    Beneficiary Designation. Upon receiving written permission from the Board
or its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.
11.    CHANGE IN CONTROL.
a.    If a Change in Control occurs and immediately prior to or within twelve
(12) months after, the effective time of such Change in Control your Continuous
Service terminates due to an involuntary termination (not including death or
Disability) without Cause or due to a voluntary termination with Good Reason,
then, as of the date of termination of Continuous Service, the vesting and
exercisability of your option will be accelerated in full.
b.    “Good Reason” means that one or more of the following are undertaken by
the Company (or successor to the Company, if applicable) without your express
written consent: (i) a material reduction in your annual base salary; provided,
however, that Good Reason will not be deemed to have occurred in the event of a
reduction in your annual base salary that is pursuant to a salary reduction
program affecting substantially all of the employees of the Company and that
does not adversely affect you to a greater extent than other similarly situated
employees; (ii) a material reduction in your authority, duties or
responsibilities; (iii) any failure by the Company to continue in effect any
material benefit plan or program, including incentive plans or plans with
respect to the receipt of securities of the Company, in which you were
participating immediately prior to the effective date of the Change in Control
(hereinafter referred to as “Benefit Plans”), or the taking of any action by the
Company that would adversely affect your participation in or reduce your
benefits under the Benefit Plans or deprive you of any fringe benefit that you
enjoyed immediately prior to the effective date of the Change in Control;
provided, however, that Good Reason will not be deemed to have occurred if the
Company provides for your participation in benefit plans and programs that,
taken as a whole, are comparable to the Benefit Plans; (iv) a relocation of your
principal place of employment with the Company (or





--------------------------------------------------------------------------------




DOUBLE TRIGGER FORM


successor to the Company, if applicable) to a place that increases your one-way
commute by more than fifty (50) miles as compared to your then-current principal
place of employment immediately prior to such relocation, except for required
travel by you on the Company’s business to an extent substantially consistent
with your business travel obligations prior to the effective date of the Change
in Control; or (v) a material breach by the Company of any provision of the Plan
or the Option Agreement or any other material agreement between you and the
Company concerning the terms and conditions of your employment or service with
the Company.
c.    If any payment or benefit you would receive from the Company or otherwise
in connection with a Change in Control or other similar transaction (a “280G
Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then any such
280G Payment (a “Payment”) shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in a Payment is required pursuant to
the preceding sentence and the Reduced Amount is determined pursuant to clause
(x) of the preceding sentence, the reduction shall occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for you. If
more than one method of reduction will result in the same economic benefit, the
items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).
Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A of the Code that would not otherwise be subject to
taxes pursuant to Section 409A of the Code, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, shall be modified so as to avoid
the imposition of taxes pursuant to Section 409A of the Code as follows: (A) as
a first priority, the modification shall preserve to the greatest extent
possible, the greatest economic benefit for you as determined on an after-tax
basis; (B) as a second priority, Payments that are contingent on future events
(e.g., being terminated without cause), shall be reduced (or eliminated) before
Payments that are not contingent on future events; and (C) as a third priority,
Payments that are “deferred compensation” within the meaning of Section 409A of
the Code shall be reduced (or eliminated) before Payments that are not deferred
compensation within the meaning of Section 409A of the Code.


Unless you and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change of control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to you and the
Company within fifteen (15) calendar days after the date on which your right to
a 280G





--------------------------------------------------------------------------------




DOUBLE TRIGGER FORM


Payment becomes reasonably likely to occur (if requested at that time by you or
the Company) or such other time as requested by you or the Company.


If you receive a Payment for which the Reduced Amount was determined pursuant to
clause (x) of the first paragraph of this Section 11(b) and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, you shall promptly return to the Company a sufficient amount of the
Payment (after reduction pursuant to clause (x) of the first paragraph of this
Section 11(b) so that no portion of the remaining Payment is subject to the
Excise Tax. For the avoidance of doubt, if the Reduced Amount was determined
pursuant to clause (y) in the first paragraph of this Section 11(b), you shall
have no obligation to return any portion of the Payment pursuant to the
preceding sentence.


12.    OPTION NOT A SERVICE CONTRACT. Your option is not an employment or
service contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.
13.    WITHHOLDING OBLIGATIONS.
a.    At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sumsrequired to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.
b.    If this option is a Nonstatutory Stock Option, then upon your request and
subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the maximum amount of tax
required to be withheld by law (or such other amount as may be permitted while
still avoiding classification of your option as a liability for financial
accounting purposes). If the date of determination of any tax withholding
obligation is deferred to a date later than the date of exercise of your option,
share withholding pursuant to the preceding sentence shall not be permitted
unless you make a proper and timely election under Section 83(b) of the Code,
covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option. Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise. Any adverse consequences to you arising in connection
with such share withholding procedure shall be your sole responsibility.







--------------------------------------------------------------------------------




DOUBLE TRIGGER FORM


c.    You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company will have no obligation to issue a certificate for such shares of Common
Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.
14.    TAX CONSEQUENCES. You hereby agree that the Company does not have a duty
to design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.
15.    NOTICES. Any notices provided for in your option or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this option by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this
option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
16.    GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control. In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd-Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any compensation recovery policy
otherwise required by applicable law and any recoupment or clawback policy
adopted by the Company (whether or not required by applicable law).
17.    OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.
18.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this option will not
be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
19.    VOTING RIGHTS. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this option until such shares are issued to you. Upon such issuance, you will
obtain full





--------------------------------------------------------------------------------




DOUBLE TRIGGER FORM


voting and other rights as a stockholder of the Company. Nothing contained in
this option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.
20.    SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.
21.    MISCELLANEOUS.
a.    The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
b.    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.
c.    You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.
d.    This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
e.    All obligations of the Company under the Plan and this Option Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.


*    *    *


This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.















--------------------------------------------------------------------------------




DOUBLE TRIGGER FORM




ATTACHMENT II
2019 EQUITY INCENTIVE PLAN





--------------------------------------------------------------------------------




DOUBLE TRIGGER FORM




ATTACHMENT III
NOTICE OF EXERCISE
Bellicum Pharmaceuticals, Inc.
Life Sciences Plaza
2130 West Holcombe Boulevard, Suite 850
Houston, Texas 77030                        Date of Exercise: _______________


This constitutes notice to Bellicum Pharmaceuticals, Inc. (the “Company”) under
my stock option that I elect to purchase the below number of shares of Common
Stock of the Company (the “Shares”) for the price set forth below.
Type of option (check one):
Incentive o
Nonstatutory o
Stock option dated:
_______________
_______________
Number of Shares as
to which option is
exercised:
_______________
_______________
Certificates to be
issued in name of:
_______________
_______________
Total exercise price:
$______________
$______________
Cash payment delivered
herewith:
$______________
$______________
[Value of ________ Shares delivered herewith:
$______________
$______________]
[Value of ________ Shares pursuant to net exercise2:
$______________
$______________]
[Regulation T Program (cashless exercise3):
$______________
$______________]















1 Shares must meet the public trading requirements set forth in the option.
Shares must be valued in accordance with the terms of the option being
exercised, and must be owned free and clear of any liens, claims, encumbrances
or security interests. Certificates must be endorsed or accompanied by an
executed assignment separate from certificate.
2 The option must be a Nonstatutory Stock Option, and Bellicum Pharmaceuticals,
Inc. must have established net exercise procedures at the time of exercise, in
order to utilize this payment method.
3 Shares must meet the public trading requirements set forth in the option.





--------------------------------------------------------------------------------




DOUBLE TRIGGER FORM


By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Bellicum Pharmaceuticals, Inc. 2019 Equity
Incentive Plan, (ii) to provide for the payment by me to you (in the manner
designated by you) of your withholding obligation, if any, relating to the
exercise of this option, and (iii) if this exercise relates to an incentive
stock option, to notify you in writing within fifteen (15) days after the date
of any disposition of any of the Shares issued upon exercise of this option that
occurs within two (2) years after the date of grant of this option or within one
(1) year after such Shares are issued upon exercise of this option.


Very truly yours,
___________________________________    











--------------------------------------------------------------------------------




RESTRICTED STOCK UNIT FORM






BELLICUM PHARMACEUTICALS, INC.
RESTRICTED STOCK UNIT GRANT NOTICE
(2019 EQUITY INCENTIVE PLAN)


Bellicum Pharmaceuticals, Inc. (the “Company”), pursuant to Section 6(b) of the
Company’s 2019 Equity Incentive Plan (the “Plan”), hereby awards to Participant
a Restricted Stock Unit Award for the number of shares of the Company’s Common
Stock (“Restricted Stock Units”) set forth below (the “Award”). The Award is
subject to all of the terms and conditions as set forth in this notice of grant
(this “Restricted Stock Unit Grant Notice”) and in the Plan and the Restricted
Stock Unit Award Agreement (the “Award Agreement”), both of which are attached
hereto and incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan or the
Award Agreement. In the event of any conflict between the terms in the Award and
the Plan, the terms of the Plan shall control.
Participant:            _________________________    
Date of Grant:            _________________________    
Grant Number:            _________________________    
Vesting Commencement Date:     _________________________        
Number of Restricted Stock Units:    _________________________    




Vesting Schedule:
[25% of the Restricted Stock Units will vest on the one year anniversary of the
earlier of the (i) Date of Grant and (ii) Vesting Commencement Date and 25% of
the Restricted Stock Units will vest on each of the two, three and four year
anniversaries of the Vesting Commencement Date, subject to the Participant’s
Continuous Service through each such vesting date]



Issuance Schedule:
Subject to any Capitalization Adjustment, one share of Common Stock (or its cash
equivalent, at the discretion of the Company) will be issued for each Restricted
Stock Unit that vests at the time set forth in Section 6 of the Award Agreement.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on the terms of this Award with
the exception, if applicable, of (i) the written employment agreement, offer
letter or other written agreement entered into between the Company and
Participant specifying the terms that should govern this specific Award, (ii)
restricted stock unit awards or options previously granted and delivered to
Participant, and (iii) any compensation recovery policy that is adopted by the
Company or is otherwise required by applicable law.
By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents. Participant
consents to receive





--------------------------------------------------------------------------------




RESTRICTED STOCK UNIT FORM
Plan documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
BELLICUM PHARMACEUTICALS, INC.

By:______________________________________
Signature
Title:_____________________________________

Date:_____________________________________
PARTICIPANT


_________________________________________
Signature



Date:_____________________________________

ATTACHMENTS:
Award Agreement and 2019 Equity Incentive Plan












--------------------------------------------------------------------------------




RESTRICTED STOCK UNIT FORM


BELLICUM PHARMACEUTICALS, INC.
2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”), Bellicum
Pharmaceuticals, Inc. (the “Company”) has awarded you (“Participant”) a
Restricted Stock Unit Award (the “Award”) pursuant to Section 6(b) of the
Company’s 2019 Equity Incentive Plan (the “Plan”) for the number of Restricted
Stock Units/shares indicated in the Grant Notice. Capitalized terms not
explicitly defined in this Agreement or the Grant Notice shall have the same
meanings given to them in the Plan. The terms of your Award, in addition to
those set forth in the Grant Notice, are as follows.
1.    GRANT OF THE AWARD. This Award represents the right to be issued on a
future date one (1) share of Common Stock for each Restricted Stock Unit that
vests on the applicable vesting date(s) (subject to any adjustment under Section
3 below) as indicated in the Grant Notice. As of the Date of Grant, the Company
will credit to a bookkeeping account maintained by the Company for your benefit
(the “Account”) the number of Restricted Stock Units/shares of Common Stock
subject to the Award. Notwithstanding the foregoing, the Company reserves the
right to issue you the cash equivalent of Common Stock, in part or in full
satisfaction of the delivery of Common Stock in connection with the vesting of
the Restricted Stock Units, and, to the extent applicable, references in this
Agreement and the Grant Notice to Common Stock issuable in connection with your
Restricted Stock Units will include the potential issuance of its cash
equivalent pursuant to such right. This Award was granted in consideration of
your services to the Company.
2.    VESTING. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Restricted Stock
Units/shares of Common Stock credited to the Account that were not vested on the
date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to such underlying shares of
Common Stock.
3.    NUMBER OF SHARES. The number of Restricted Stock Units/shares subject to
your Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Restricted Stock Units, shares, cash or
other property that becomes subject to the Award pursuant to this Section 3, if
any, shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and shares covered by
your Award. Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 3. Any fraction of a share will be rounded down to the nearest
whole share.
4.    SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under
your Award unless the shares of Common Stock underlying the Restricted Stock
Units are either (i) then registered under the Securities Act, or (ii) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you shall not receive
such Common Stock if the Company determines that such receipt would not be in
material compliance with such laws and regulations.





--------------------------------------------------------------------------------




RESTRICTED STOCK UNIT FORM


5.    TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan.
The restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.
a.    Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.
b.    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to a domestic relations order, marital
settlement agreement or other divorce or separation instrument as permitted by
applicable law that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of this Award with the Company General Counsel prior to finalizing the
domestic relations order or marital settlement agreement to verify that you may
make such transfer, and if so, to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.
6.    DATE OF ISSUANCE.
a.    The issuance of shares in respect of the Restricted Stock Units is
intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be
construed and administered in such a manner.
Subject to the satisfaction of the Withholding Taxes set forth in Section 11 of
this Agreement, in the event one or more Restricted Stock Units vests, the
Company shall issue to you one (1) share of Common Stock for each Restricted
Stock Unit that vests on the applicable vesting date(s) (subject to any
adjustment under Section 3 above). Each issuance date determined by this
paragraph is referred to as an “Original Issuance Date”.
b.    If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day. In addition,
if:
1)    the Original Issuance Date does not occur (1) during an “open window
period” applicable to you, as determined by the Company in accordance with the
Company’s then-effective policy on trading in Company securities, or (2) on a
date when you are otherwise permitted to sell shares of Common Stock on an
established stock exchange or stock market (including but not limited to under a
previously established written trading plan that meets the requirements of Rule
10b5-1 under the Exchange Act and was entered into in compliance with the
Company's policies (a “10b5-1 Plan”)), and
2)    either (1) Withholding Taxes do not apply, or (2) the Company decides,
prior to the Original Issuance Date, (A) not to satisfy the Withholding Taxes by
withholding shares of Common Stock from the shares otherwise due,





--------------------------------------------------------------------------------




RESTRICTED STOCK UNIT FORM


on the Original Issuance Date, to you under this Award, and (B) not to permit
you to then effect a sale on the market under a 10b5-1 Plan and (C) not to
permit you to pay your Withholding Taxes in cash,
then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).
c.    The form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.
7.    DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution except as
provided in the Plan with respect to a Capitalization Adjustment.
8.    RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award
shall be endorsed with appropriate legends as determined by the Company.
9.    EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.
10.    AWARD NOT A SERVICE CONTRACT.
a.    Nothing in this Agreement (including, but not limited to, the vesting of
your Award or the issuance of the shares in respect of your Award), the Plan or
any covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ or service of, or affiliation with, the Company or an Affiliate; (ii)
constitute any promise or commitment by the Company or an Affiliate regarding
the fact or nature of future positions, future work assignments, future
compensation or any other term or condition of employment or affiliation; (iii)
confer any right or benefit under this Agreement or the Plan unless such right
or benefit has specifically accrued under the terms of this Agreement or Plan;
or (iv) deprive the Company of the right to terminate you at will and without
regard to any future vesting opportunity that you may have.
b.    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the vesting schedule provided in the
Grant Notice may not be earned unless (in addition to any other conditions
described in the Grant Notice and this Agreement) you continue as an employee,
director or consultant at the will of the Company and affiliate, as applicable
(not through the act of being hired, being granted this Award or any other award
or benefit) and that the Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or Affiliates at any





--------------------------------------------------------------------------------




RESTRICTED STOCK UNIT FORM


time or from time to time, as it deems appropriate (a “reorganization”). You
acknowledge and agree that such a reorganization could result in the termination
of your Continuous Service, or the termination of Affiliate status of your
employer and the loss of benefits available to you under this Agreement,
including but not limited to, the termination of the right to continue vesting
in the Award. You further acknowledge and agree that this Agreement, the Plan,
the transactions contemplated hereunder and the vesting schedule set forth
herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement as an employee or consultant for the term of this Agreement, for any
period, or at all, and shall not interfere in any way with the Company’s right
to terminate your Continuous Service at any time, with or without your cause or
notice, or to conduct a reorganization.
11.    WITHHOLDING TAXES.
a.    On each vesting date, and on or before the time you receive a distribution
of the shares of Common Stock in respect of your Restricted Stock Units, and at
any other time as reasonably requested by the Company in accordance with
applicable tax laws, you hereby authorize any required withholding from the
Common Stock issuable to you and/or otherwise agree to make adequate provision,
including in cash, for any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or any Affiliate that
arise in connection with your Award (the “Withholding Taxes”). Additionally, the
Company or any Affiliate may, in its sole discretion, satisfy all or any portion
of the Withholding Taxes obligation relating to your Award by any of the
following means or by a combination of such means (and by accepting this Award
you hereby authorize any of the following methods of satisfying the Withholding
Taxes): (i) withholding from any compensation otherwise payable to you by the
Company or an Affiliate; (ii) causing you to tender a cash payment; (iii)
permitting or requiring you to enter into a “same day sale” commitment, if
applicable, with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a
portion of the shares to be delivered in connection with your Restricted Stock
Units to satisfy the Withholding Taxes and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Withholding Taxes
directly to the Company and/or its Affiliates; or (iv) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to you
in connection with the Award with a Fair Market Value (measured as of the date
shares of Common Stock are issued pursuant to Section 6) not in excess of the
maximum amount of tax that may be required to be withheld by law (or such other
amount as may be permitted while sill avoiding classification of the Award as a
liability for financial accounting purposes); and provided, further, that to the
extent necessary to qualify for an exemption from application of Section 16(b)
of the Exchange Act, if applicable, such share withholding procedure will be
subject to the express prior approval of the Board or the Company’s Compensation
Committee.
b.    Unless the Withholding Taxes are satisfied, the Company shall have no
obligation to deliver to you any Common Stock or any other consideration
pursuant to this Award.
c.    In the event the Withholding Taxes arise prior to the delivery to you of
Common Stock or it is determined after the delivery of Common Stock to you that
the amount of the Withholding Taxes was greater than the amount withheld by the
Company, you agree to indemnify and hold the Company harmless from any failure
by the Company to withhold the proper amount.







--------------------------------------------------------------------------------




RESTRICTED STOCK UNIT FORM


12.    TAX CONSEQUENCES. The Company has no duty or obligation to minimize the
tax consequences to you of this Award and shall not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Award and by signing the Grant
Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so. You understand that you (and not the Company) shall be
responsible for your own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.
13.    LOCK-UP PERIOD. By accepting your Award, you agree that you will not
sell, dispose of, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any Common Shares or other securities of the Company
held by you, for a period of one hundred eighty (180) days following the
effective date of a registration statement of the Company filed under the
Securities Act or such longer period as the underwriters or the Company will
request to facilitate compliance with FINRA Rule 2241, NYSE Member Rule 472 or
any successor or similar rules or regulation (the “Lock-Up Period”); provided,
however, that nothing contained in this section will prevent the exercise of a
repurchase option, if any, in favor of the Company during the Lock-Up Period.
You further agree to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriters that are consistent with
the foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your Common Shares until the end of such period.
You also agree that any transferee of any Common Shares (or other securities) of
the Company held by you will be bound by this Section 13. The underwriters of
the Company’s shares are intended third party beneficiaries of this Section 13
and will have the right, power and authority to enforce the provisions hereof as
though they were a party hereto.
14.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.
15.    NOTICES. Any notice or request required or permitted hereunder shall be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this Award by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this Award,
you consent to receive such documents by electronic delivery and to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.
16.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.





--------------------------------------------------------------------------------




RESTRICTED STOCK UNIT FORM


17.    MISCELLANEOUS.
a.    The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.
b.    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
c.    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
d.    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
e.    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
18.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd-Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any compensation
recovery policy otherwise required by applicable law and any recoupment or
clawback policy adopted by the Company (whether or not required by applicable
law). No recovery of compensation under such a clawback policy will be an event
giving rise to a right to voluntarily terminate employment upon a resignation
for “good reason,” or for a “constructive termination” or any similar term under
any plan of or agreement with the Company.
19.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
20.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.





--------------------------------------------------------------------------------




RESTRICTED STOCK UNIT FORM


21.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s policy
permitting certain individuals to sell shares only during certain "window"
periods and the Company's insider trading policy, in effect from time to time.
22.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
Award as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of the Award which
is then subject to restrictions as provided herein.
23.    SECTION 409A OF THE CODE. This Award is intended to be exempt from the
application of Section 409A of the Code, including but not limited to by reason
of complying with the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4) and any ambiguities herein shall be
interpreted accordingly. Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise not exempt from, and determined to be deferred compensation subject
to Section 409A of the Code, this Award shall comply with Section 409A to the
extent necessary to avoid adverse personal tax consequences and any ambiguities
herein shall be interpreted accordingly. If it is determined that the Award is
deferred compensation subject to Section 409A and you are a “Specified Employee”
(within the meaning set forth in Section 409A(a)(2)(B)(i) of the Code) as of the
date of your “Separation from Service” (within the meaning of Treasury
Regulation Section 1.409A-1(h) and without regard to any alternative definition
thereunder), then the issuance of any shares that would otherwise be made upon
the date of your Separation from Service or within the first six (6) months
thereafter will not be made on the originally scheduled date(s) and will instead
be issued in a lump sum on the date that is six (6) months and one day after the
date of the Separation from Service, with the balance of the shares issued
thereafter in accordance with the original vesting and issuance schedule set
forth above, but if and only if such delay in the issuance of the shares is
necessary to avoid the imposition of adverse taxation on you in respect of the
shares under Section 409A of the Code. Each installment of shares that vests is
intended to constitute a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).
* * * * *


This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.













--------------------------------------------------------------------------------




RESTRICTED STOCK UNIT FORM


ATTACHMENT
2019 EQUITY INCENTIVE PLAN











